DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicant response to the restriction requirement dated 03/17/2020, with traverse.

Elected Species

    PNG
    media_image1.png
    576
    598
    media_image1.png
    Greyscale

	The office notes the applicant has indicated that claims 19-47 are applicable; however, a compound was elected not an oligomer, polymer or dendrimer. As such all claims drawn to an oligomer, polymer or dendrimer are deemed not applicable. 

Results of Elected Species Search
As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have 

Examinable Species
The examinable species is represented by C-63 (pg 9):

    PNG
    media_image2.png
    293
    520
    media_image2.png
    Greyscale

	C-63 reads on applicants’ Formula II wherein L1 is a bond; Q is represented by Q-2/Q-5 (Ar1 = carbazole); In Q-2 one X is N, the other to X(s) are CR1, R1 = H; X in fluorene are CR1, R1 = H and one phenyl group. The examinable species reads on claims 19, 23, 27, 33, 35-37, 39-41, 44-45, 48 and 51.  Claims 20-22, 28-32, 34, 36, 38, 42-43, 46-47 and 49-50 and 52-53 are withdrawn from further consideration as not reading on the examinable species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 19, 23, 27, 33, 40-41, 48, 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (WO 2012/141499).

Regarding Claims 19, 23, 27, 48, 51 Ahn teaches C-63 which reads on applicants’ Formula II, as discussed above (per claims 19, 48, 51).
C-63:
Reads on Formula IIb for analogous reason presented above (per claim 23)
Contains Q-5 (per claim 27)

Regarding Claims 33, 40-41, 44-45, Ahn teaches an OLED comprising a light emitting layer between two electrodes (paragraph 57). C-63 is used as a host material along with a dopant (emitter) in the light emitting layer (paragraphs 57-58) (per claims 33, 40-41, 44-45)

Regarding Claims Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO 2012/141499) in view of Fukuoka (US 2007/0007882).

Regarding Claims 35 and 37, Ahn teaches C-63 applied by vapor deposition (paragraph 189) but fail to mention a solvent. 
Fukuoka teaches that organic thin film layers in the organic EL device of the invention can be formed by vacuum deposition (vapor method), molecular beam deposition (MBE method), or a known method of applying a solution of one or more compounds in a solvent, such as dipping and spin coating, casting, bar coating or roll coating (paragraph 191).
The above coating methods are viewed general coating methods known at the time of the invention.
With the expectation of success, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from known coating methods which would have included a solution method as taught by Fukuoka that would have included C-63 dissolving in a solvent which reads on the instant limitations, absent unexpected results (per claims 35 and 37).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO 2012/141499).

Regarding Claim 39, Ahn teaches a process involving a coupling reaction to make a generic material from which C-63 is based (paragraph 55):


    PNG
    media_image3.png
    273
    905
    media_image3.png
    Greyscale

The above generic compound reads on C-63 when; X1 = N (paragraph 11); L1 and L2 = single bond (paragraph 23); Y2 = CR8R9 and Y1 = O (paragraphs 11-12) (dibenzofuran, electron transporting group).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have applied the above generic process to various host materials which would have included C-63  which reads on the instant limitations, absent unexpected results (per claim 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.